 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
 
SUBLEASE


           THIS SUBLEASE (hereinafter “Sublease”), made this 31st day of
October, by and between ZYNEX MEDICAL, INC., a Colorado corporation (hereinafter
“Subtenant”) and JONES/NCTI, INC., a Colorado corporation f/k/a Versacom, Inc.
(hereinafter “Sublandlord”).  Subtenant and Sublandlord are sometimes referred
to herein individually as a “party” and collectively as the “parties.”


WITNESSETH:


           WHEREAS, pursuant to the terms and conditions of that certain lease
dated April 24, 2002, as amended, a true and complete copy of which is attached
hereto as Exhibit A (the “Prime Lease”), First Industrial
Development predecessor-in-interest to  COLORADO NI INDUSTRIAL ONE LLC,
(hereinafter “Prime Landlord”), did lease to Sublandlord, as tenant, certain
premises located at 8022 South Park Circle, Suite 100, Littleton, CO 80120, and
more particularly described in the Prime Lease, on the terms and conditions
contained therein; and


           WHEREAS, Sublandlord desires to sublease those premises to Subtenant,
and Subtenant desires to sublease from Sublandlord the premises leased by
Sublandlord, all on the terms and conditions set forth below;


           NOW, THEREFORE, in and for consideration of the demise and the mutual
covenants set forth below, the parties do hereby agree as follows:


           1.           Term.  Sublandlord subleases to Subtenant, and Subtenant
hereby subleases from Sublandlord, for a term commencing the later to occur of
(i) Sublandlord’s delivery of possession, or (ii) November 1, 2007 (the
“Commencement Date”) and terminating on November 29, 2009 (the “Expiration
Date”), those certain premises described on Exhibit B attached hereto and made a
part hereof (hereinafter the “Sublease Premises” or “premises”).  The Sublease
Premises consist of approximately 16,553 rentable square feet, commonly known as
Suite 100.


           2.           Use.  The Sublease Premises shall be used solely for
general office and warehouse purposes, and no other purpose without the express
written consent of Sublandlord.


           3.           Rent.


a.           Base Rent.  Subject to adjustment as provided herein, Subtenant
shall pay to Sublandlord, or Sublandlord’s designee, Base Rent in monthly
installments, payable in advance (together with the pro-rata portion of the
Furniture Purchase Price as set forth below) on the first day of each month
during the term hereof, in the amount of:


i.           November 1, 2007 – April 30, 2007 – $4.42 per square foot or
$6,097.02 per month (NNN) payable in monthly installments beginning with an
initial payment of $6,097.02 for November 2007 payable on or prior to the
execution of this Sublease;


ii.           May 1, 2008 – November 30, 2008 - $5.14 per square foot or
$7,090.20 per month (NNN) payable in monthly installments; and


iii.           December 1, 2008 – November 29, 2009 - $7.50 per square foot or
$10,345.63 per month (NNN) payable in monthly installments.
 
 

--------------------------------------------------------------------------------


 

 
at the office of Sublandlord or at such other place as Sublandlord may
designate.  All rent shall be prorated for any partial months or years during
the term hereof.


           b.           Adjustments to Base Rent.  Subtenant agrees to use
commercially reasonable efforts to sublease or terminate its lease with respect
to that certain 9,857 rentable square feet of office space located at 8100 S.
Southpark Way, Suite A-9, Littleton CO 80120 (the “Current Lease”).  Subtenant
agrees and acknowledges that in the event that Subtenant successfully subleases
or terminates the Current Lease, Subtenant shall immediately notify Sublandlord,
and effective as of the date of such sublease or termination the aforementioned
Base Rent shall be increased to the following amounts:


i.           November 1, 2007 – April 30, 2007 – $6.85 per square foot or
$9,449.00 per month (NNN) payable in monthly installments;


ii.           May 1, 2008 – November 30, 2008 - $6.85 per square foot or
$9,449.00 per month (NNN) payable in monthly installments; and


iii           December 1, 2008 – November 29, 2009 - $7.50 per square foot or
$10,345.63 per month (NNN) payable in monthly installments.


           c.           Triple Net Lease.  Subtenant agrees and acknowledges
that the Sublease Premises are being subleased on a triple net basis, and, in
addition to payment of the above sums, Subtenant shall also be responsible for
payment to Sublandlord of Subtenant’s pro rata share of Building Operating
Costs, real estate taxes and assessments (special or otherwise), as said terms
are defined in the Primary Lease.  The monthly estimated Building Operating
Costs are $3.71 per square foot.  Subtenant shall also procure and pay directly
all insurance and maintenance expenses arising out of its use of the Sublease
Premises during the term of this Sublease, including but not limited to
utilities, janitorial services, maintenance (including procurement of any HVAC
maintenance contract required under the Prime Lease and payment of all costs
relating to its use of the HVAC system), and any repair or upkeep of the
Sublease Premises.  Subtenant shall have no obligation to replace any item
except in case where damage has been caused by Subtenant’s negligence or willful
misconduct.


           d.           Furniture and Fixture Purchase.  Sublandlord and
Subtenant acknowledge and agree that the Sublease Premises are partially
furnished and have an NEC telephone system, office furniture, systems furniture,
security system, storage shelving, uninterruptible power supply (UPS) system,
lunchroom television, computer room racking and conference room furniture
(collectively, the “Purchased Furniture”).  Sublandlord, in consideration of a
purchase price of Seven Thousand Dollars ($7,000.00) (the “Furniture Purchase
Price”), does hereby sell, assign and transfer unto Subtenant good title to the
Purchased Furniture, free and clear of any and all security interests, claims,
liens, pledges, restrictions, encumbrances, claims and charges of any
kind.  Subtenant agrees to pay the Furniture Purchase Price in twenty-five (25)
equal monthly payments of Two Hundred Eighty Dollars ($280.00) which shall be
due and payable on the first day of each month during the term hereof in
addition to the Base Rent set forth above (as adjusted herein).  Until all
twenty-five (25) installment payments, and any other amounts due under this
Sublease, have been fully paid, Sublandlord shall retain title and a security
interest in the Purchased Furniture (and any and all equipment, parts,
accessories, attachments, additions and other goods, and all replacements of
them, installed in, affixed to or used in connection with the Purchased
Furniture and, if Subtenant sells or otherwise disposes of the Purchased
Furniture in violation of the terms of this agreement, in the proceeds of such
sale or disposition.  During the term hereof, Subtenant agrees to maintain the
Purchased Furniture in good working condition and that all repairs
 
2.

--------------------------------------------------------------------------------


 
 
 to Purchased Furniture shall be effected in such manner (both as regards
workmanship and quality of materials) as not to materially diminish the value of
the Purchased Furniture, reasonable wear and tear excepted.  SUBLANDLORD MAKES
NO REPRESENTATIONS OR WARRANTIES REGARDING THE PURCHASED FURNITURE, AND THE
PURCHASED FURNITURE IS SOLD, ASSIGNED AND TRANSFERRED TO SUBTENANT IN ITS
PRESENT CONDITION, AS IS, WHERE IS.


           4.           Security Deposit.  Upon mutual execution of this
Sublease by Sublandlord and Subtenant and during the term hereof, Subtenant
shall be required to deposit with Sublandlord the amount of $10,345.63 as
security for Subtenant's faithful performance of its obligations hereunder (the
“Security Deposit”), it being expressly understood that Security Deposit shall
not be considered an advance payment of rental or a measure of Sublandlord’s
damage in case of default by Subtenant.  If Subtenant defaults in any of its
obligations, including but not limited to the payment of rent, Sublandlord may
use, apply, or retain the whole or any part of the Security Deposit to satisfy
any sum due to Sublandlord or to defray any expense or damage reasonably
incurred by reason of the default.  In the event that all or part of the
Security Deposit is so used or applied, Subtenant shall, on demand, pay to
Sublandlord a like sum to replenish the Security Deposit and Subtenant’s failure
to so replenish the Security Deposit shall be an default hereunder.  Sublandlord
shall not be obliged to keep the Security Deposit as a  separate account  and
may mix said Security Deposit with its own funds.  No interest shall accrue on
the Security Deposit.  Provided that Subtenant is not in default of any of its
obligations hereunder and Sublandlord does not, as a direct result of
Subtenant’s occupancy, need to repair any damage or injury, or pay any expense
or liability, Sublandlord shall return the amount of such security deposit to
Subtenant within sixty (60) days following the expiration or other termination
of this Sublease.  The making by Subtenant of such deposit, or the application
thereof by Sublandlord in the manner hereinabove provided, shall not constitute
nor be construed as a limitation upon the exercise by Sublandlord of any other
rights or remedies provided to Sublandlord under the terms of this Lease in the
event of Subtenant’s default.


           5.           Pre-occupancy.  Upon mutual execution hereof, Subtenant
shall be given reasonable access to the premises during business hours in order
to allow Subtenant to setup the phone system and internet access.  Such
preoccupancy access shall be free of any Rent or Additional Rent or Building
Operating Costs.


           6.           Assumption of Prime Lease Obligations.  Except as
modified by this Sublease, all of the terms and provisions of the Prime Lease
are incorporated into and made a part of this Sublease and the rights and
obligations of the parties under the Prime Lease are hereby imposed upon the
parties hereto with respect to the Sublease Premises, Sublandlord being
substituted for the “Landlord” in the Prime Lease, and Subtenant being
substituted for the “Tenant” in the Prime Lease, except as required in Section
8.4 of the Prime Lease.  Subtenant shall not be required to remove or restore
Tenant-Owned Alterations or Utility installations (other than the Purchased
Furniture which shall become the obligations of Subtenant upon full payment in
accordance with Section 3.d. above), such obligations called for in Section 8.4
shall remain with Sublandlord, “Tenant”, in the Prime Lease.  It is further
understood that where reference is made in the Prime Lease to the “Premises,”
the same shall mean the Sublease Premises as defined herein; where reference is
made to the “Commencement Date,” the same shall mean the Commencement Date as
defined herein; and where reference is made to the “Lease,” the same shall mean
this Sublease.  Subtenant shall not do or cause to be done or suffer or permit
any act to be done which would or might cause the Prime Lease, or the rights of
Sublandlord, as lessee or tenant, under the Prime Lease, to be endangered,
canceled, terminated, forfeited or surrendered, or which would or might cause
Sublandlord to be in default thereunder or liable for any damage, claim or
penalty and
 
3.

--------------------------------------------------------------------------------


 
 
Subtenant indemnifies and holds harmless Sublandlord from any such acts.  In the
event of any inconsistency between the terms of this Sublease and the terms of
the Prime Lease, the terms of this Sublease shall prevail, provided, however,
that Subtenant agrees, as an express inducement for Sublandlord’s executing this
Sublease, that if there is any conflict between the provisions of this Sublease
and the provisions of the Prime Lease which would permit Subtenant to do or
cause to be done or suffer or permit any act or things to be done which is
prohibited by the Prime Lease, then the provisions of the Prime Lease shall
prevail. Sublandlord shall have all those rights and privileges against
Subtenant, including, without limitation, all those remedies in the event of
Subtenant’s default, which Prime Landlord has against Sublandlord, as tenant
under the Prime Lease.  Sublandlord shall also have such other rights and
privileges against Subtenant to which Sublandlord may be entitled either at law
or in equity.  Any rights reserved by the Prime Landlord under the Prime Lease
may be exercised by either Prime Landlord or Sublandlord with respect to this
Sublease.  Sublandlord represents to Subtenant that the Prime Lease is in full
force and effect, and that no default or event that, with the passing of time or
the giving of notice of both, would constitute a default, exists on the part of
Sublandlord, or, to Sublandlord’s knowledge, the Prime Landlord.  Sublandlord
agrees to maintain the Prime Lease in full force and effect, except to the
extent that any failure to maintain the Prime Lease is due to the failure of
Subtenant to comply with any of its obligations under this
Sublease.  Additionally, Sublandlord shall not amend or modify the Prime Lease
in such a manner as to materially or adversely affect Subtenant’s use of the
Subleased Premises or increase the obligations or decrease the rights of
Subtenant hereunder, without the prior written consent of Subtenant, which may
be granted or withheld at Subtenant’s sole discretion.   Subtenant shall have
all those rights and privileges against Prime Landlord, including, without
limitation, all those remedies in the event of Prime Landlord’s default, which
Sublandlord has against Prime Landlord, as tenant under the Prime
Lease.  Subtenant shall also have such other rights and privileges against
Sublandlord and Prime Landlord to which Subtenant may be entitled either at law
or in equity.  Any rights reserved by the Sublandlord as “Tenant” under the
Prime Lease may be exercised by Subtenant with respect to this Sublease.


           7.           Indemnification.  Subtenant shall indemnify and hold
Sublandlord and Prime Landlord harmless from and against all losses, costs,
damages, expenses and liabilities, including but not limited to internal
administrative costs, attorneys’ fees, court costs and penalty, that Sublandlord
or Prime Landlord may incur or pay out by reason of any injuries to person or
damage caused, in whole or in part, by any wrongful, negligent or willful act or
omission of Subtenant, its agents, employees or invitees, or by reason of any
breach or default under the Prime Lease or hereunder on Subtenant’s
part.  Sublandlord agrees to indemnify Subtenant, and hold it harmless, from and
against any and all claims, damages, losses, expenses and liabilities (including
reasonable attorneys’ fees) incurred as a result of any default by Sublandlord,
beyond any applicable cure periods, under this Sublease or the Prime Lease,
arising from the non-performance, non-observance or non-payment of any of
Sublandlord’s obligations under this Sublease or the Master Lease, provided
Subtenant has fully performed all of its obligations hereunder.  Sublandlord
shall not do, nor permit to be done, any act or thing which is, or with notice
or the passage of time would be, a default under this Sublease or the Prime
Lease.


           8.           Insurance.


           a.           Coverage.  Subtenant shall, at all times during the term
of this Lease, and at its own cost and expense procure and continue in force the
following insurance coverage:


                      i.           Bodily Injury and Property Damage, Liability
Insurance with a combined single limit for bodily injury and property damage of
not less than $2,000,000.
 
4.

--------------------------------------------------------------------------------



 
                      ii.           Fire and Extended Coverage Insurance,
including vandalism and malicious mischief coverage, in an amount equal to the
full replacement value of all fixtures, furniture and improvements installed by
or at the expense of Subtenant.


           b.           Insurance Policies.  The aforementioned minimum limits
of policies shall in no event limit the liability of Subtenant hereunder.  The
aforesaid insurance shall name both Prime Landlord and Sublandlord as an
additional insured.  Said insurance shall be with companies having a rating of
not less than A-VII in “Best’s Key Rating Guide.”  Subtenant shall furnish from
the insurance companies or cause the insurance companies to furnish certificates
of coverage.  No such policy shall be cancelable or subject to reduction of
coverage or other material modifications or cancellation except after thirty
(30) days’ prior notice in writing to Sublandlord by the insurer.  All such
policies shall be written as primary policies, not contributing with and not in
excess of the coverage which Sublandlord may carry.  Subtenant shall, not more
than twenty (20) days after the expiration of such policies, furnish Sublandlord
with renewals or binders.  Subtenant agrees that if Subtenant does not take out
and maintain such insurance, then, upon at least five (5) days’ written notice,
Sublandlord may (but shall not be required to) procure said insurance on
Subtenant’s behalf and charge Subtenant the premium together with a ten percent
(10%) handling charge, payable upon demand.  Subtenant shall have the right to
provide such insurance coverage pursuant to blanket policies obtained by
Subtenant provided such blanket policies expressly afford coverage to the
Sublease Premises and to Subtenant as required by this Lease.


           9.           Services.  Sublandlord shall provide Subtenant with any
and all maintenance or other services made available to Sublandlord by Prime
Landlord under the Prime Lease, insofar as the same are applicable to the
Sublease Premises.  Sublandlord agrees to use commercially reasonable efforts to
cause Prime Landlord to perform all the duties, covenants, agreements and
obligations of Prime Landlord under the Prime Lease except as stated herein to
the contrary.  Upon Subtenant’s request, Sublandlord agrees to immediately
notify Prime Landlord of its non-performance under the Prime Lease and
requesting that Prime Landlord perform its obligations under the Prime Lease;
provided, however, that if Subtenant commences a lawsuit or other action,
Subtenant shall pay all costs and expenses incurred in connection therewith, and
Subtenant shall indemnify Sublandlord against, and hold Sublandlord harmless
from, all costs and expenses incurred by Sublandlord in connection therewith to
obtain all maintenance or other services which Prime Landlord is required to
provide under the Prime Lease, but Sublandlord shall not be liable for the
failure of Prime Landlord to provide such services, unless such failure is due
to the willful act or neglect of Sublandlord under the Prime Lease.  In
addition, Sublandlord shall have no obligation to render any services to
Subtenant or to spend any money for the repair or preservation of the Sublease
Premises.  If services to the Sublease Premises are stopped or interrupted in
such a manner as to substantially interfere with the normal operation of
Subtenant’s business on the Sublease Premises, Sublandlord, upon the written
request and at the reasonable expense of Subtenant, will exert reasonable
efforts to enforce and pursue the rights, which Sublandlord may have pursuant to
the Prime Lease to rectify such service stoppage or failure; however,
Sublandlord is not liable for any damages which may result.  Sublandlord
covenants to reasonably comply with its duties and obligations under the Prime
Lease so as to keep the same free from default and in full force and effect, but
this Sublease is subject and subordinate to the terms and conditions of the
Prime Lease and any mortgages as provided therein.


           10.           Consent of Prime Landlord.  This Sublease is subject to
the written consent of the Prime Landlord, which consent shall be evidenced by
the Prime Landlord’s execution of the Consent to Sublease attached hereto as
Attachment A.
 
5.

--------------------------------------------------------------------------------



 
           11.           Binding Effect.  This Sublease shall apply to and bind
the respective successors and assigns of the parties hereto, but this paragraph
shall not be construed as a consent to any additional assignment or subletting
by the Sublandlord or the Prime Landlord, or a waiver of any rights whatsoever
by the Prime Landlord.


           12.           Assignment or Subletting.  This Sublease may not be
assigned or sublet by Subtenant without Sublandlord’s prior written
consent.  Notwithstanding anything to the contrary contained in this Sublease,
and provided that Subtenant complies with any restrictions on assignment or
subletting set forth in the Prime Lease, none of (i) an assignment of this
Sublease to a transferee of all or substantially all of the assets of Subtenant,
(ii) an assignment of this Sublease or sublease of the Sublease Premises to a
transferee which is either (A) the resulting entity of a merger or consolidation
of Subtenant with another entity or (B) acquiring all or substantially all of
the assets of Subtenant, or (iii) an assignment or subletting of all or a
portion of the Sublease Premises to an affiliate of Subtenant (an entity which
is controlled by, controls, or is under common control with, Subtenant), shall
be deemed an assignment or sublease under this Sublease (and thus shall not be
subject to Sublandlord's prior consent pursuant to this section).


           13.           Consents and Approvals.  In any instance when
Sublandlord’s consent or approval is required under this Sublease, Sublandlord’s
refusal to consent to or approve any matter or thing shall be deemed reasonable
and in good faith if such consent or approval has not been obtained from Prime
Landlord; provided however, Sublandlord covenants to use reasonable efforts, at
the sole cost and expense of Subtenant (including, without limitation, internal
administrative costs, attorneys’ fees and expenses), to obtain the consent or
approval of Prime Landlord and will indicate to Prime Landlord in those cases
where its approval is conditioned upon Prime Landlord’s approval that it has no
objection thereto.  If such consent of Prime Landlord shall not be required,
Sublandlord shall not unreasonably withhold, condition or delay its consent to
such matter.


           14.           Right to Cure Subtenant’s Defaults and Damages.  If
Subtenant shall at any time fail to make any payment or perform any other
obligation of Subtenant hereunder within the applicable cure period, if any,
then Sublandlord shall have the right, but not the obligation, after five days’
written notice to Subtenant, or without notice to Subtenant in the case of any
emergency, and without waiving or releasing Subtenant from any obligations of
Subtenant hereunder, to make such payment or perform such other obligation of
Subtenant in such manner and to extent as Sublandlord shall deem necessary, and
in exercising any such right, to pay any incidental reasonable costs and
expenses, employ attorneys, and incur and pay reasonable attorneys’
fees.  Subtenant shall pay to Sublandlord upon demand all reasonable sums so
paid by Sublandlord and all reasonable incidental costs and expenses of
Sublandlord in connection therewith together with interest thereon at a rate of
ten percent (10%) per year or any part thereof or the then-maximum rate of
interest which may lawfully be collected from Subtenant, whichever shall be
less, from the date of the making of such expenditures.


           15.           Brokerage Fees.  Justin Rayburn of CB Richard Ellis
(“CBRE”) represents Sublandlord, and Sublandlord recognizes that Melanie Baxter
of Cresa Partners (“CP”) represents Subtenant pursuant to a separate
agreement.  In consideration of the foregoing, Sublandlord hereby agrees to pay
CBRE and CP the following amounts, respectively:


a.           $6,983.30 to CBRE and $13,966.60 to CP, payable upon the parties’
execution of this Sublease; and
 
6.

--------------------------------------------------------------------------------



 
b.           an additional $6,983.30 to CBRE and $13,966.60 to CP, payable on
June 1, 2008; provided that Subtenant has not failed to make any payment or
perform any other obligation of Subtenant hereunder within the applicable cure
period.


           16.           Options, Rights of First Refusal, Etc.  If the Prime
Lease provides for any options to lease additional space, rights of first
refusal, rights of contradiction, rights of cancellation, roof rights, or
staging rights, such rights shall not be transferred to Subtenant hereby.


           17.           No Recording.  Subtenant shall not record this Sublease
or a memorandum hereof.  Violation of this provision shall cause an automatic
termination of this Sublease.


           18.           Notices.  Notices shall be given as provided in the
Prime Lease.  Sublandlord’s and Subtenant’s addresses for notices shall be as
follows:


           Subtenant:                       Zynex Medical, Inc.
                                                 Attn: Chief Executive Officer
                                                 Attn: Chief Financial Officer
                                                 8022 South Park Circle, Suite
100
                                                 Littleton, CO 80120


           Sublandlord:                    Jones/NCTI, Inc.
Attn: Mary Bliss
9697 E. Mineral Ave.
Centennial, CO 80112
 
with a copy to:               Jones International, Ltd.
Attn: General Counsel
9697 E. Mineral Ave.
Centennial, CO 80112


           19.           Default Under Prime Lease.  If Sublandlord is in
default with respect to the terms and conditions of the Prime Lease, Prime
Landlord may give notice of Sublandlord's default to Subtenant and, if Prime
Landlord elects, in its sole discretion, may require Subtenant to attorn to
Prime Landlord and thereafter all payments hereunder shall be paid directly to
Prime Landlord.  In no event shall Subtenant be liable to Sublandlord as a
result of Subtenant’s compliance with any notice provided by Prime Landlord
hereunder.


20.           Acceptance of Sublease Premises.  Sublandlord warrants that, to
its knowledge (i) the plumbing, electrical, gas, HVAC and other mechanical
systems servicing the Sublease Premises are in good working condition and order
on the Commencement Date, (ii) the Sublease Premises are free of Hazardous
Substances, and (iii) the Sublease Premises are in material compliance with all
existing laws, codes, regulations and ordinances of any governmental
authorities.  Sublandlord makes no other warranties, express or implied, as to
the fitness (including fitness for any particular purpose) or condition of the
Sublease Premises or the Purchased Furniture, including but not limited to the
integrity of the existing cabling and other equipment located within the
Sublease Premises.  Subtenant, at its sole cost and expense, shall be
responsible for all costs and expenses incurred in connection with procuring for
the Sublet Premises telephone and data connectivity services, programming of the
security system, and electrical, gas and other utilities.
 
7.

--------------------------------------------------------------------------------


 
           21.           Governing Law.  This Sublease shall be governed by and
construed in accordance with the laws of the State of Colorado.


           22.           Entire Agreement.  This Sublease, including all
attachments and exhibits hereto, contains the entire agreement between the
parties and no agreement shall be effective to change, modify or terminate this
Sublease in whole or in part unless such agreement is in writing and duly signed
by the parties hereto.


           23.           Definitions.  Any term that is capitalized but not
defined in this Sublease that is capitalized and defined in the Prime Lease
shall have the same meaning for purposes of this Sublease as it has for purposes
of the Prime Lease.


           24.           Waiver.  One or more waivers of any covenant or
condition by Sublandlord shall not be construed as a waiver of a subsequent
breach of the same or any other covenant or condition, and the consent or
approval by Sublandlord to or of any act by Subtenant requiring Sublandlord’s
consent or approval shall not be construed to waive or render unnecessary
Sublandlord’s consent or approval to or of any subsequent similar act by
Subtenant.


           25.           Severability.  If any term or provision of this
Sublease or any application thereof shall be invalid or unenforceable, the
remainder of this Sublease and any other application of such term or provision
shall not be affected thereby.


           26.           Access.  Subtenant shall permit Sublandlord to have
access to the Sublease Premises during Subtenant’s business hours during the
term hereof, after reasonable advance notice, for the purpose of inspection the
same and, to the extent Subtenant fails to perform such obligations after
expiration of any applicable notice and cure period, for the purpose of
performing Sublandlord’s obligations under the Prime Lease.


           27.           Interpretation.  If any provision of this Sublease or
the application thereof to any person or circumstance shall, for any reason and
to any extent, be invalid or unenforceable, the remainder of this Sublease and
the application of that provision to other persons or circumstances shall not be
affected but rather shall be enforced to the extent permitted by law.  The table
of contents, captions, headings and titles, if any, in this Sublease are solely
for convenience of reference and shall not affect its interpretation.  This
Sublease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Sublease to be
drafted.  Each covenant, agreement, obligation or other provision of this
Sublease shall be deemed and construed as a separate and independent covenant of
the party bound by, undertaking or making same, not dependent on any other
provision of this Sublease unless otherwise expressly provided.  All pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine
or neuter, singular or plural, as the identity of the parties may require.  The
word “person” as used in this Sublease shall mean a natural person or persons, a
partnership, a corporation or any other form of business or legal association or
entity.  This Sublease may be executed in counterparts or with counterpart
signature pages.


           28.           No Offer.  The submission of this Sublease shall not be
deemed to be an offer, an acceptance, or a reservation of the Sublease Premises;
and Sublandlord shall not be bound hereby until Sublandlord has delivered to
Subtenant a fully executed copy of this Sublease, signed by both of the parties
on the last page of this Sublease in the spaces herein provided.  Until such
delivery, Sublandlord reserves the right to exhibit and lease the Sublease
Premises to other prospective tenants.
 
8.

--------------------------------------------------------------------------------


 
           29.           Notice of Default.  Sublandlord hereby represents that
at the execution of this Sublease no noncured notice of default has been issued
by Prime Landlord and that Sublandlord has no knowledge of any current condition
which would constitute such a default of the Prime Lease.


30.           Consents.  In the event that Subtenant desires to take any action
that will require the consent of Prime Landlord, Sublandlord shall use
commercially reasonable efforts to obtain such consent, provided that
Sublandlord shall not be liable in any way for the failure of Prime Landlord to
so consent.


31.           Attorneys’ Fees.  In the event that either Sublandlord or
Subtenant should bring suit because of the breach of any provision of this
Sublease or for any other relief against the other, then all costs and expenses,
including reasonable attorneys' fees, incurred by the prevailing party therein
shall be paid by the other party.


32.           Parking.  Subtenant shall be entitled to use, at no additional
cost to Subtenant, the fifty-one (51) vehicle parking spaces granted to
Sublandlord under the Prime Lease.


33.           Signage.  Subtenant, at its sole cost and expense, shall be
entitled to install standard suite entry and monument signage; provided, that
all such signage complies with all terms and conditions (including any notice
and approval requirements) set forth in any of the Prime Lease, the covenants,
conditions and restrictions applicable to the High Pointe Business Center (if
any), and local and state zoning codes.


34.           Access.  Sublandlord, at Sublandlord’s cost, shall provide
Subtenant with a minimum of three (3) security access cards at the time of the
pre-occupancy period specified in Section 5, supra; thereafter, upon delivery of
the Sublease Premises, Sublandlord shall provide no fewer than an additional
thirty-two (32) security access cards.  Sublandlord shall be entitled to keep
two (2) security access cards, and Subtenant shall ensure that such security
access cards remain operable at all times throughout the term hereof.


35.           Subordination.  The sublease shall be subject and subordinate at
all times to the Prime Lease and to all of the covenants, agreements, terms,
provisions and conditions of the Prime Lease.


[SIGNATURES ON THE FOLLOWING PAGE]

9.

--------------------------------------------------------------------------------



           IN WITNESS WHEREOF, The parties hereto have executed this instrument
on the date first above written.


SUBLANDLORD:                                                                SUBTENANT:


Jones/NCTI,
Inc.                                                                   Zynex
Medical, Inc.




                          /s/ Thomas Sandgaard


By: I cannot make out the
signature                                        By:     Thomas Sandgaard


Title: Vice
President                                                               Title:
President


Date:
11/2/2007                                                                    
Date: 10-31-2007



          

10.

--------------------------------------------------------------------------------



ATTACHMENT A


FORM OF CONSENT TO SUBLEASE


Colorado NI Industrial One LLC., a Delaware corporation, Landlord under the
Prime Lease, hereby consents to the foregoing Sublease, dated ______, 2007 by
and between Jones/NCTI, Inc. (f/k/a Versacom, Inc.), as Sublandlord, and Zynex
Medical, Inc., as Subtenant, relating to consist of approximately 16,553 square
feet of net rentable space, commonly known as Suite 100 located at 8022 South
Park Circle, Littleton, CO 80120.  Landlord’s consent hereunder is expressly
conditioned upon Sublandlord’s continuing responsibility for the full
performance of all terms and conditions of the Prime Lease.  Neither the giving
of this Consent nor anything contained in the Sublease shall serve to modify the
Prime Lease in any way.


LANDLORD


Colorado NI Industrial One LLC


By:                                                                


Its:                                                                


Date:                                                                


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------